
	
		II
		110th CONGRESS
		1st Session
		S. 736
		IN THE SENATE OF THE UNITED STATES
		
			March 1, 2007
			Mr. Kennedy (for himself
			 and Mr. Smith) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide for the regulation and oversight of laboratory
		  tests.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Laboratory Test Improvement
			 Act.
		2.Definitions
			(a)In
			 general
				(1)Federal Food,
			 Drug, and Cosmetic ActSection 201 of the Federal Food, Drug, and
			 Cosmetic Act (referred to in this Act as the FFDCA) (21 U.S.C.
			 321) is amended by adding at the end the following:
					
						(rr)Definitions
				related to laboratory-developed tests
							(1)Analytical
				validityThe term analytical validity, with
				respect to a laboratory-developed test, means the extent to which the test can
				be used to measure accurately and reliably the property or characteristic that
				the test is intended to measure.
							(2)Clinical
				validityThe term clinical validity, with respect
				to a laboratory-developed test, means the extent to which the test can be used
				for its intended use.
							(3)Direct-to-consumer
				testThe term direct-to-consumer test means a
				laboratory-developed test that is not a prescription test.
							(4)Intended
				useThe term intended use, with respect to a
				laboratory-developed test, includes—
								(A)determining
				predisposition of an individual to a disease or condition;
								(B)aiding diagnosis
				of a disease or condition of an individual;
								(C)aiding
				decision-making on how to treat a disease or condition of an individual;
								(D)aiding
				preimplantation genetic diagnosis;
								(E)determining a
				characteristic of a human embryo or a human fetus;
								(F)determining
				whether an individual is a carrier of an allele associated with a disease or
				condition; or
								(G)otherwise
				obtaining information related to health or disease prevention (including
				nutrition) for an individual.
								(5)In vitro
				diagnostic productThe term in vitro diagnostic
				product shall have the meaning given the term in section 809.3(a) of
				title 21, Code of Federal Regulations (or successor regulation).
							(6)Laboratory-developed
				test
								(A)In
				generalThe term laboratory-developed test
				means—
									(i)the use of
				analytical methods developed by a laboratory to process a biological specimen,
				whether at 1 laboratory site or multiple sites, to report a test result to a
				health care practitioner, a patient, or a consumer; and
									(ii)includes an in
				vitro diagnostic product that the laboratory has modified, unless such
				modification requires preclearance or preapproval of such modified in vitro
				diagnostic product under this Act.
									(B)ExceptionThe
				term laboratory-developed test does not include—
									(i)the processing of
				a biological specimen to—
										(I)determine
				paternity;
										(II)aid in
				forensics; or
										(III)conduct
				research if the result of the test is not reported to a health care provider, a
				patient, or a consumer;
										(ii)an in vitro
				diagnostic product; or
									(iii)an analyte
				specific reagent, as defined in section 864.4020 of title 21, Code of Federal
				Regulations (or successor regulation).
									(7)ManufacturerThe
				term manufacturer, with respect to a laboratory-developed test,
				means the laboratory that performs the test to process a biological
				specimen.
							(8)Prescription
				testThe term prescription test means a
				laboratory-developed test that is used to process a biological specimen only
				upon the written or oral authorization, based on a practitioner-patient
				relationship that is valid under applicable Federal and State laws, of a
				practitioner licensed by law to administer or use such test.
							(9)TypeA
				laboratory-developed test shall be considered of the same type
				as an in vitro diagnostic product if the test and the product—
								(A)use similar
				analytical methods;
								(B)measure the same,
				or clinically comparable, properties or characteristics; and
								(C)have the same
				intended
				use.
								.
				(2)Application of
			 definitionsAny term that is used in this Act that is defined in
			 subsection (rr) of such section 201 (as added by paragraph (1)) shall, for
			 purposes of this Act, have the meaning given such term in such subsection
			 (rr).
				(b)ImplementationA
			 laboratory-developed test that is a direct-to-consumer test on the date of
			 enactment of this Act shall be deemed to be a prescription test if, on the date
			 that is 60 days after the date of enactment of this Act and thereafter, such
			 test satisfies the requirements of this Act to be a prescription test.
			3.Laboratory-developed
			 tests deemed medical devicesSection 520 of the FFDCA (21 U.S.C. 360j) is
			 amended by adding at the end the following:
			
				(o)Laboratory-developed
				testsAny laboratory-developed test shall be deemed to be a
				device under section
				201(h).
				.
		4.Reporting on and
			 public disclosure about laboratory-developed tests
			(a)Labeling of
			 intended use and regulatory status of laboratory-developed tests and test
			 results
				(1)In
			 generalSection 520(o) of the FFDCA, as added by section 3, is
			 amended by—
					(A)striking
			 Tests.—Any and inserting the following:
			 “Tests.—
						
							(1)In
				generalAny
							;
				and
					(B)adding at the end
			 the following:
						
							(2)Test results;
				labeling
								(A)In
				generalAny statement by the manufacturer of the result of a
				laboratory-developed test reported to a health care practitioner, a patient, or
				a consumer, and any labeling for the test, shall prominently and conspicuously
				include—
									(i)the intended use
				of the test; and
									(ii)if the test has
				not been cleared or approved under this Act for such intended use, a statement
				that the test has not been cleared or approved under this Act for such intended
				use.
									(B)EffectThe
				statement required under subparagraph (A) shall not include a statement that
				the test is investigational or not lawfully
				marketed.
								.
					(2)ImplementationThe
			 requirements of paragraph (2) of such section 520(o) shall take effect on the
			 date that is 60 days after the date of enactment of this Act.
				(b)Registration of
			 manufacturers and listing of laboratory-developed testsThe
			 requirements of section 510 of the FFDCA (21 U.S.C. 360) with respect to the
			 registration of the manufacturer of a laboratory-developed test and the listing
			 of a laboratory-developed test shall take effect on the date that is 270 days
			 after the date of enactment of this Act.
			(c)Adverse event
			 reporting for laboratory-developed testsThe requirements of
			 section 519 of the FFDCA (21 U.S.C. 360i) with respect to records and reports
			 on a laboratory-developed test shall take effect on the date that is 1 year
			 after the date of enactment of this Act.
			(d)Public database
			 of information on validity of laboratory-developed tests
				(1)In
			 generalSection 520(o) of the FFDCA, as amended by subsection
			 (a), is amended by adding at the end the following:
					
						(3)Database on
				information of analytical and clinical validity
							(A)In
				general
								(i)SubmissionUnless
				a laboratory-developed test is cleared under section 510(k) or approved under
				section 515 or 520(m) for its intended use, the manufacturer of the test shall
				electronically submit to the Secretary information (in a form specified by the
				Secretary and certified as truthful and accurate) on the analytical and
				clinical validity of the test for its intended use.
								(ii)Analytic
				intended useIf the intended use of a laboratory-developed test
				is limited solely to the measurement of an analytical property or
				characteristic, the manufacturer of the test shall not submit any information
				with respect to the clinical validity of the test under clause (i) other than
				the following statement: ‘This test is intended to measure only the property or
				characteristic that is reported as a result of use of the test. The test is not
				intended to be used to diagnose or screen for any disease or condition, or to
				otherwise aid in decision-making with respect to health, and this laboratory
				makes no representations as to its usefulness for any such purpose.’.
								(B)InclusionThe
				Secretary shall provide for the automated inclusion of the information
				submitted under subparagraph (A) in a database of such information on all
				laboratory-developed tests that shall be available to, and searchable by, the
				public on the Internet website of the Food and Drug Administration.
							(C)NoticeThe
				Secretary may give written notice to the manufacturer of a laboratory-developed
				test that—
								(i)the information
				submitted by the manufacturer for such test under subparagraph (A)—
									(I)does not
				adequately demonstrate the analytical validity of the test for its intended
				use;
									(II)does not
				adequately summarize the peer-reviewed biomedical literature about the clinical
				validity of the test for its intended use;
									(III)relies on, or
				includes, information or data on the clinical validity of the test for its
				intended use that has not been published in a peer-reviewed biomedical
				journal;
									(IV)does not
				adequately demonstrate the clinical validity of the test for its intended use;
				or
									(V)does not
				demonstrate that the analytical validity or the clinical validity of such test
				for its intended use is comparable to the analytical validity or the clinical
				validity, as the case may be, of an in vitro diagnostic product of the same
				type that has been cleared under section 510(k) or approved under section 515
				or section 520(m); and
									(ii)information
				about an intended use that is not limited solely to the measurement of an
				analytical property or characteristic, as provided for in the statement
				described under subparagraph (A)(ii), has been included—
									(I)with a result of
				the test reported by the manufacturer to a health care practitioner, a patient,
				or a consumer; or
									(II)in labeling for
				the test.
									(D)Second
				noticeThe Secretary shall provide to the manufacturer of a
				laboratory-developed test that has received a notice under subparagraph (C) a
				second notice if—
								(i)the manufacturer
				has submitted corrected information under subparagraph (A) for such test within
				90 days of having received a notice under subparagraph (C); and
								(ii)(I)1 or more of subclauses
				(I) through (V) of subparagraph (C)(i) applies to such corrected information;
				or
									(II)the manufacturer has failed to include
				in such corrected information necessary information about the intended use
				referred to in subparagraph
				(C)(ii).
									.
				(2)Implementation
					(A)Electronic
			 submissionNot later than 1 year after the date of enactment of
			 this Act, the Secretary of Health and Human Services (referred to in this Act
			 as the Secretary) shall develop a portal on the Internet website
			 of the Food and Drug Administration through which the information required by
			 paragraph (3) of such section 520(o), as added by this subsection, shall be
			 submitted to the Secretary.
					(B)Electronic
			 certificationThe Secretary shall require as a condition of
			 submitting the information required by paragraph (3) of such section 520(o)
			 that an individual submitting such information certify electronically the
			 truthfulness and accuracy of such information.
					(C)Publicly
			 accessible database of informationNot later than 1 year after
			 the date of enactment of this Act, the Secretary shall develop a database of
			 the information submitted under paragraph (3) of such section 520(o) that shall
			 be available to, and searchable by, the public on the Internet website of the
			 Food and Drug Administration and to which such information shall be
			 automatically included upon submission.
					(D)Literature
			 reviews and clinical validityNot later than 270 days after the
			 date of enactment of this Act, the Secretary shall issue a guidance document to
			 facilitate the use of reviews of the peer-reviewed biomedical literature and
			 other information and data about the clinical validity of laboratory-developed
			 tests and in vitro diagnostic products when clearing or approving such tests
			 and products under the FFDCA.
					(E)ModificationsNot
			 later than 18 months after the date of enactment of this Act, the Secretary
			 shall issue a guidance document to clarify when modifications to a
			 laboratory-developed test require updating of the information submitted under
			 paragraph (3) of such section 520(o). To the extent practicable, under such
			 guidance, modifications to a laboratory-developed test under such paragraph (3)
			 shall be required under the same circumstances as the submission of a report
			 under section 510(k) of the FFDCA (21 U.S.C. 360(k)) or a supplemental
			 premarket application under section 515 of the FFDCA (21 U.S.C. 360e) is
			 required for modifications to a laboratory-developed test or an in vitro
			 diagnostic product that is cleared or approved under the FFDCA.
					(F)Submission of
			 informationThe requirements of paragraph (3) of such section
			 520(o) shall take effect on the date that is 18 months after the date of
			 enactment of this Act.
					5.Classification
			 and FDA review of laboratory-developed tests
			(a)Classification
			 of laboratory-developed tests
				(1)In
			 generalSection 520(o) of the FFDCA, as amended by section 4, is
			 amended by adding at the end the following:
					
						(4)Classification
							(A)In
				generalNotwithstanding section 513(f)(1), a laboratory-developed
				test shall be classified in class II, as defined in section 513(a)(1)(B),
				subject to both general and special controls.
							(B)Class
				IIINotwithstanding subparagraph (A), a laboratory-developed test
				shall be classified in class III if—
								(i)the Secretary
				gives notice to the manufacturer of such test that such test meets the
				requirements of section 513(a)(1)(C) to be in class III;
								(ii)(I)such test is intended
				for use in the diagnosis of a contagious disease or condition that is highly
				likely to result in a fatal outcome; and
									(II)prompt, accurate diagnosis of the
				disease or condition offers the opportunity to mitigate the public health
				impact of the disease or condition; or
									(iii)such test is
				intended for use in donor screening of a disease or condition for which the
				Secretary has recommended or required testing to—
									(I)safeguard the
				blood supply;
									(II)establish the
				safe use of blood and blood products; or
									(III)establish the
				safe use of tissue and tissue products.
									(C)Class
				INotwithstanding subparagraph (A), the Secretary may classify a
				laboratory-developed test in class I if such test meets the requirements of
				section 513(a)(1)(A) to be in class
				I.
							.
				(2)Implementation
					(A)Class
			 IIIThe Secretary may not give notice under paragraph (4)(B)(i)
			 of such section 520(o) to the manufacturer of a laboratory-developed test that
			 is not a direct-to-consumer test before the date that is 2 years after the date
			 of enactment of this Act.
					(B)Class
			 IThe Secretary may not classify a type of laboratory-developed
			 test in class I under paragraph (4)(C) of such section 520(o) before the date
			 that is 18 months after the date of enactment of this Act.
					(C)Special
			 controlsNot later than 2 years after the date of enactment of
			 this Act, the Secretary shall identify in guidance documents whether there are
			 special controls to which all laboratory-developed tests, subcategories of such
			 tests, or specific such tests shall be subject under section 514 of the FFDCA
			 (21 U.S.C. 360d).
					(b)Clearance and
			 approval of laboratory-developed tests
				(1)In
			 generalSection 520(o) of the FFDCA, as amended by subsection
			 (a), is amended by adding at the end the following:
					
						(5)Application of
				section 510(k), section
				515, or section
				520(m)A laboratory-developed
				test shall be exempt from the requirements of section 510(k), section 515, and
				section 520(m), except that the manufacturer of a laboratory-developed test
				shall submit—
							(A)a report under
				section 510(k) if—
								(i)the test is
				classified in class II; and
								(ii)the test
				is—
									(I)a
				direct-to-consumer test;
									(II)a test for which
				the manufacturer has not submitted corrected information under paragraph (3)(A)
				within 90 days of having received a notice under paragraph (3)(C); or
									(III)a test for
				which the Secretary has given second notice under paragraph (3)(D) to the
				manufacturer of such test; or
									(B)an application
				under section 515 or section 520(m), as appropriate, if such test is classified
				in class
				III.
							.
				(2)Implementation
					(A)Direct-to-consumer
			 testsThe requirement to submit a report under section 510(k) of
			 the FFDCA (21 U.S.C. 360(k)) or an application under section 515 or section
			 520(m) of the FFDCA (21 U.S.C. 360e or 360j(m)), as the case may be, under
			 paragraph (5) of such section 520(o), as added by this subsection, for a
			 direct-to-consumer test as provided in clause (ii) of such paragraph shall take
			 effect on the date that is 180 days after the date of enactment of this
			 Act.
					(B)Class II
			 prescription testsThe requirement to submit a report under such
			 section 510(k) under paragraph (5) of such section 520(o) for a class II
			 prescription device shall take effect on the date that is 90 days after the
			 date of the notice to the manufacturer of such test referred to in subclause
			 (II) or (III) of paragraph (5)(A)(ii) of such section 520(o).
					(C)Class III
			 prescription testsThe requirement to submit an application under
			 such section 515 or such section 520(m) under paragraph (5) of such section
			 520(o) for a class III prescription device shall take effect on the date that
			 is—
						(i)1
			 year after the date on which the Secretary gives notice to the manufacturer of
			 such test that such test is classified in class III as provided under paragraph
			 (4)(B)(i) of such section 520(o); or
						(ii)1
			 year after the date of enactment of this Act if such test is classified in
			 class III as provided under clause (ii) or (iii) of paragraph (4)(B) of such
			 section 520(o).
						(c)Removal of
			 laboratory-developed tests from the marketSection 520(o) of the
			 FFDCA, as amended by subsection (b), is amended by adding at the end the
			 following:
				
					(6)Failure to make
				submission; nonclearance or disapprovalThe manufacturer of a
				laboratory-developed test—
						(A)may commence and
				continue to report, or offer to report, a result of such test to any person
				until the date that—
							(i)(I)the manufacturer is
				required to submit information under paragraph (3)(A); and
								(II)the manufacturer fails to submit such
				information;
								(ii)(I)the manufacturer has
				received a notice under paragraph (3)(C); and
								(II)the manufacturer has failed to submit
				corrected information under paragraph (3)(A);
								(iii)(I)the manufacturer is
				required to submit under paragraph (5)—
									(aa)a report with respect to such test
				under section 510(k); or
									(bb)an application under section 515 or
				520(m); and
									(II)the manufacturer fails to submit such
				report or application, as the case may be;
								(iv)the report with
				respect to such test under section 510(k) is not cleared by the Secretary;
				or
							(v)approval of such
				application is denied by the Secretary; and
							(B)shall immediately
				cease to report, or offer to report, a result of such test to any person on
				such
				date.
						.
			6.Inspection of
			 laboratories; exemption from requirement for FDA to inspect every 2
			 yearsSection 520(o) of the
			 FFDCA, as amended by section 4, is amended by adding at the end the
			 following:
			
				(7)InspectionThe requirement of section 510(h) with
				respect to the inspection of a registered establishment at least once in every
				2-year period shall not apply to a manufacturer of a laboratory-developed test
				that is classified in class II, unless section 510(h) applies to such
				establishment because of a drug or another device classified in class II or
				III.
				.
		7.The clinical
			 laboratory improvement amendments of 1988
			(a)Compliance with
			 this ActCompliance with the requirements under this Act shall
			 have no effect on the obligation to comply with any requirement under section
			 353 of the Public Health Service Act (42 U.S.C. 263a).
			(b)Compliance with
			 CLIA of 1988Except as provided in subsection (c), compliance
			 with the requirements under section 353 of the Public Health Service Act (42
			 U.S.C. 263a) shall have no effect on the obligation to comply with any
			 requirement of this Act.
			(c)Good
			 manufacturing practice requirements and CLIA of 1988For a
			 laboratory-developed test, compliance with the requirements under section 353
			 of the Public Health Service Act (42 U.S.C. 263a) shall be deemed to satisfy
			 the requirements under section 520(f) of the FFDCA (21 U.S.C. 360j(f)) unless
			 and until, after providing for public comment, the Secretary issues a final
			 guidance document—
				(1)in which the
			 Secretary finds that—
					(A)compliance with
			 the requirements under such section 353 does not satisfy the requirements under
			 such section 520(f); and
					(B)compliance with
			 the requirements of such section 520(f) are necessary to protect the public
			 health;
					(2)explaining the
			 least burdensome approach for manufacturers of laboratory-developed tests to
			 comply with the requirements of such section 520(f); and
				(3)providing for
			 coordination of inspection efforts to ensure compliance with such section 353
			 and such section 520(f).
				(d)Rulemaking by
			 Secretary
				(1)Proposed
			 ruleNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall issue a proposed rule to establish a specialty area
			 under section 353 of the Public Health Service Act (42 U.S.C. 263a) for
			 laboratory-developed tests to acquire genetic information, including mutations,
			 genotypes, gene expression, and chromosomal structure.
				(2)Final
			 rule
					(A)In
			 generalThe Secretary shall issue a final rule not later than the
			 date that is 3 years after the date of enactment of this Act, which shall be
			 effective 1 year after the date such rule is issued.
					(B)ContentSuch
			 final rule shall include standards for proficiency testing of such
			 laboratory-developed tests, as provided under section 353 of the Public Health
			 Service Act (42 U.S.C. 263a).
					(3)Effect of
			 failure to issue final ruleIf the Secretary fails to issue the
			 final rule on or before the date that is 3 years after the date of enactment of
			 this Act, such laboratory-developed tests shall be subject to the requirements
			 of such section 520(f) after such date and until such final rule becomes
			 effective.
				8.Enhanced
			 reimbursement under federal health programsThe Secretary shall develop a mechanism to
			 provide enhanced reimbursement under Federal health programs for in vitro
			 diagnostic products and laboratory-developed tests that are cleared under
			 section 510(k) of the FFDCA (21 U.S.C. 360(k)), or approved under section 515
			 or 520(m) of such Act (21 U.S.C. 360e or 21 U.S.C. 360j).
		9.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary for each of fiscal
			 years 2007 through 2010 to carry out this Act.
		
